              Case 1:20-cv-03086-JMF Document 9 Filed 04/17/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JACK LONDON SQUARE ASSOCIATES, LLC,                                    :
                                                                       :
                                    Plaintiff,                         :     20-CV-3086 (JMF)
                                                                       :
                  -v-                                                  :           ORDER
                                                                       :
ACCESS EQUITY GROUP, LLC,                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

           Plaintiff Jack London Square Associates, LLC brings this action against Defendant

Access Equity Group, LLC, invoking the Court’s subject matter jurisdiction on the ground of

diversity of citizenship. See 28 U.S.C. § 1332. Plaintiff alleges that it is a citizen of California.

See ECF No. 1 (“Complaint”) ¶ 3. Plaintiff alleges that Defendant is a citizen of New York. See

id. ¶ 4.

           It is well established that a limited liability company (“LLC”) is deemed to be a citizen of

each state of which its members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P.,

213 F.3d 48, 51-52 (2d Cir. 2000); see also Altissima Ltd. v. One Niagara LLC, No. 08-CV-

756S(M), 2010 WL 3504798, at *2 (W.D.N.Y. Sept. 2, 2010) (noting that every other Court of

Appeals to have considered LLC citizenship has held that an LLC has the citizenship of all of its

members). Thus, a complaint premised upon diversity of citizenship must allege the citizenship

of natural persons who are members of an LLC and the place of incorporation and principal

place of business of any corporate entities that are members of the LLC (including the

citizenship of any members of the LLC that are themselves LLCs). See Handelsman, 213 F.3d at
           Case 1:20-cv-03086-JMF Document 9 Filed 04/17/20 Page 2 of 2


51-52; see also, e.g., In re Bank of Am. Corp. Sec., Derivatives, and ERISA Litig., 757 F. Supp.

2d 260, 334 n.17 (S.D.N.Y. 2010). In the present case, the Complaint fails to do so.

        Accordingly, it is hereby ORDERED that, on or before April 30, 2020, the Plaintiff shall

amend its Complaint to allege the citizenship of each constituent person or entity comprising the

Defendant LLCs as well as the citizenship of all individual parties. If, by that date, the Plaintiff

is unable to amend the Complaint to truthfully allege complete diversity of citizenship, then the

Complaint will be dismissed for lack of subject matter jurisdiction without further notice to

either party.

        SO ORDERED.

Dated: April 17, 2020                                 __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
